I concur in the result. I am not in accord with the broad holding that an intent to do wrong or to inflict some bodily injury is necessary in all cases to constitute the crime of involuntary manslaughter. Acts of recklessness, in wanton disregard of consequences, resulting in a killing, in order to constitute involuntary manslaughter, require knowledge of wrong doing on the part of the offender, to remove the same from misadventure or mere accident, but a killing, committed while violating a penal statute, requires no finding that the offender intended to do wrong or to inflict some bodily injury. This is my understanding of the holdings of this court.People v. Harris, 214 Mich. 145, 151 (16 A.L.R. 910); People
v. Ryczek, 224 Mich. 106; People v. Barnes, 182 Mich. 179, 192,199.
MOORE and FELLOWS, JJ., concurred with WIEST, J. *Page 569